                                            Case 3:14-cv-02346-JCS Document 517 Filed 12/28/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7
                                            DAVID WIT, et al.,
                                   8                                                      Case No. 14-cv-02346-JCS
                                                         Plaintiffs,                      Related Case No. 14-cv-05337 JCS
                                   9
                                                   v.
                                  10                                                      ORDER DENYING MOTION FOR
                                            UNITED BEHAVIORAL HEALTH,                     PARTIAL STAY AND CONTINUING
                                  11                                                      JANUARY 8, 2021 CASE
                                                         Defendant.                       MANAGEMENT CONFERENCE TO
                                  12                                                      JANUARY 29, 2021 AT 2:00 P.M.
Northern District of California
 United States District Court




                                  13        GARY ALEXANDER, et al.,
                                  14
                                                         Plaintiffs,                      Re: Dkt. No. 506
                                  15
                                                   v.
                                  16
                                            UNITED BEHAVIORAL HEALTH,
                                  17
                                                         Defendant.
                                  18

                                  19

                                  20   I.       INTRODUCTION
                                  21            Defendant United Behavioral Health (“UBH”) brings a Motion to Stay Remedies Order

                                  22   Pending Appeal (“Motion”). The Court finds that the Motion is suitable for determination without

                                  23   oral argument and therefore vacates the motion hearing scheduled for January 8, 2021 pursuant to

                                  24   Civil Local Rule 7-1(b). The Further Case Management Conference set for the same date is

                                  25   continued to January 29, 2021 at 2:00 p.m. For the reasons stated below, the Motion is DENIED.1

                                  26

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                             Case 3:14-cv-02346-JCS Document 517 Filed 12/28/20 Page 2 of 7




                                   1   II.      THE MOTION

                                   2            UBH brings the instant Motion under Rule 62(d) of the Federal Rules of Civil Procedure,

                                   3   asking the Court to stay enforcement of the following sections the remedial section of its

                                   4   Remedies Order (dkt. no. 491), related to the reprocessing remedy: Sections III, IV.B.2.a,

                                   5   IV.B.3.a, VI.1 and VI.2. UBH argues that there are serious questions with respect to the Court’s

                                   6   treatment of causation and its application of the abuse of discretion standard. It further contends

                                   7   that it will suffer irreparable harm if it is required to reprocess class members’ claims before the

                                   8   appeal is decided as reprocessing will cost millions of dollars that will not be recoverable and

                                   9   require it to make changes to its business in order to hire and train the additional employees

                                  10   required to conduct the reprocessing. UBH asserts there is also a danger that if it pays benefits to

                                  11   class members as a result of reprocessing and later prevails on appeal it may be unable to recoup

                                  12   those benefits and/or class members will be confused when they are asked to return benefits they
Northern District of California
 United States District Court




                                  13   may have received from UBH as a result of reprocessing of their claims.

                                  14            On the other hand, UBH argues, the class members will not be seriously prejudiced by

                                  15   having to wait for the appeal to be decided before their claims are reprocessed because

                                  16   reprocessing their “years-old” claims will have no impact on their ongoing treatment. In

                                  17   particular, it asserts that it has already adopted the third-party guidelines ordered by the Court and

                                  18   that the reprocessing remedy is purely retrospective relief. UBH also points out that it is

                                  19   unknown at this point whether any particular class member is actually entitled to payment of the

                                  20   denied benefits; for those who ultimately are determined not to be entitled to benefits as a result of

                                  21   reprocessing, there can be no prejudice. And for those who are found to be entitled to benefits,

                                  22   any harm can be addressed by remedies such as prejudgment interest. For these reasons, UBH

                                  23   contends, the balance of the hardships favors entry of the requested stay.

                                  24            Finally, UBH contends a stay of the reprocessing remedy is in the public interest because it

                                  25   would maintain the status quo pending appeal. According to UBH, this is particularly important

                                  26   because reprocessing will result in diversion of UBH’s resources away from the provision of

                                  27   mental health and substance use disorder services at a time when COVID-19 has resulted in a

                                  28   dramatic increase in demand for those services. UBH also suggests that to the extent that some
                                                                                         2
                                          Case 3:14-cv-02346-JCS Document 517 Filed 12/28/20 Page 3 of 7




                                   1   class members who are found eligible for reimbursement are members of self-funded plans, those

                                   2   plans may reduce coverage and/or raise premiums to make up for their losses, which would

                                   3   undermine Congress’s intent when it enacted ERISA.

                                   4   III.    ANALYSIS
                                   5          A.     Legal Standards Under Rule 62(d)
                                   6           “While an appeal is pending from an interlocutory order or final judgment that grants . . .

                                   7   an injunction, the court may suspend . . . [the] injunction on terms that . . . secure the opposing

                                   8   party’s rights.” Fed. R. Civ. P. 62(d). “‘A stay is not a matter of right. . . . It is instead “an

                                   9   exercise of judicial discretion” . . . [that] “is dependent upon the circumstances of the particular

                                  10   case.”’” Lair v. Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012) (quoting Nken v. Holder, 556 U.S.

                                  11   418, 433 (2009) (internal citations omitted) (quoting Virginian Ry. Co. v. United States, 272 U.S.

                                  12   658, 672–73 (1926))). “Judicial discretion in exercising a stay is to be guided by the following
Northern District of California
 United States District Court




                                  13   legal principles, as distilled into a four factor analysis in Nken: (1) whether the stay applicant has

                                  14   made a strong showing that he is likely to succeed on the merits; (2) whether the applicant will be

                                  15   irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the other

                                  16   parties interested in the proceeding; and (4) where the public interest lies.’” Id. (quoting Nken, 556

                                  17   U.S. at 434 (citing Hilton v. Braunskill, 481 U.S. 770, 776 (1987))). “The first two Nken factors

                                  18   ‘are the most critical.’” Id. (quoting Nken, 556 U.S. at 434). Courts “consider the last two factors if

                                  19   the first two factors are satisfied.” Id. (citing Nken, 556 U.S. at 435). Further, “Nken instructed

                                  20   ‘that if the petition has not made a certain threshold showing regarding irreparable harm . . . then a

                                  21   stay may not issue, regardless of the petitioner’s proof regarding the other stay factors.’” Doe #1 v.

                                  22   Trump, 957 F.3d 1050, 1058 (9th Cir. 2020) (quoting Leiva-Perez v. Holder, 640 F.3d 962, 965

                                  23   (9th Cir. 2011) (per curium) (citing Nken, 556 U.S. at 433-434)).

                                  24           “The minimum threshold showing for a stay pending appeal requires that irreparable injury

                                  25   is likely to occur during the period before the appeal is likely to be decided.” Al Otro Lado v. Wolf,

                                  26   952 F.3d 999, 1007 (9th Cir. 2020) (citing Leiva-Perez v. Holder, 640 F.3d at 968) (emphasis

                                  27   added). This burden is higher than the burden that applies to the likelihood of success factor,

                                  28   which does not require a party moving for a stay to make a showing that success is more likely
                                                                                            3
                                          Case 3:14-cv-02346-JCS Document 517 Filed 12/28/20 Page 4 of 7




                                   1   than not. Leiva-Perez v. Holder, 640 F.3d at 968. In Leiva-Perez, the court noted that there are

                                   2   “many ways to articulate the minimum quantum of likely success necessary to justify a stay—be it

                                   3   a ‘reasonable probability’ or ‘fair prospect,’ as [Hollingsworth v. Perry, 558 U.S. 183, 190 (2010)]

                                   4   suggests; ‘a substantial case on the merits,’ in [the words of Hilton v. Braunskill, 481 U.S. 770,

                                   5   778 (1987)]; or, as articulated in [Abbassi v. I.N.S., 143 F.3d 513, 514 (9th Cir. 1998)] that

                                   6   ‘serious legal questions are raised.’” Id. at 967-968. It concluded, however, that these standards

                                   7   are “essentially interchangeable” and are met if the party has “a substantial case for relief on the

                                   8   merits.” Id. at 968. The court explained that this lower threshold “makes good sense” because

                                   9   “[a] more stringent requirement would either, in essence, put every case in which a stay is

                                  10   requested on an expedited schedule, with the parties required to brief the merits of the case in

                                  11   depth for stay purposes, or would have the court attempting to predict with accuracy the resolution

                                  12   of often-thorny legal issues without adequate briefing and argument.” Id. at 967.
Northern District of California
 United States District Court




                                  13           “A party requesting a stay pending appeal ‘bears the burden of showing that the

                                  14   circumstances justify an exercise of that discretion.’” Doe #1 v. Trump, 957 F.3d 1050, 1058 (9th

                                  15   Cir. 2020) (quoting Nken, 556 U.S. at 433–34).

                                  16          B.      Discussion
                                  17                 1. Likelihood of Success
                                  18           UBH contends is has raised serious legal questions as to this Court’s rulings, including

                                  19   questions related to causation and the Court’s application of the abuse of discretion standard.

                                  20   UBH has raised these issues in a number of contexts throughout the case and the Court has already

                                  21   explained on multiple occasions its reasons for rejecting UBH’s arguments. To the extent that

                                  22   some of the Court’s rulings have involved issues of first impression and raise thorny legal issues,

                                  23   the Court finds that this factor is satisfied.

                                  24                 2. Irreparable Injury
                                  25           UBH’s primary argument with respect to irreparable harm is that reprocessing will be

                                  26   expensive. “‘[M]onetary injury is not normally considered irreparable.’” hiQ Labs, Inc. v.

                                  27   LinkedIn Corp., 938 F.3d 985, 993 (9th Cir. 2019) (quoting Los Angeles Mem’l Coliseum Comm'n

                                  28   v. Nat’l Football League, 634 F.2d 1197, 1202 (9th Cir. 1980)). The Ninth Circuit has recognized
                                                                                         4
                                           Case 3:14-cv-02346-JCS Document 517 Filed 12/28/20 Page 5 of 7




                                   1   an exception to that rule, however, when there is a “sufficient” “‘threat of being driven out of

                                   2   business.’” Id. (quoting Am. Passage Media Corp. v. Cass Commc’ns, Inc., 750 F.2d 1470, 1474

                                   3   (9th Cir. 1985)). In addition, monetary loss may be irreparable if the money cannot be recouped.

                                   4   See California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018), cert. denied sub nom. Little Sisters of

                                   5   the Poor Jeanne Jugan Residence v. California, 139 S. Ct. 2716 (2019). Here, UBH estimates the

                                   6   administrative cost of reprocessing will be approximately $30 million. It does not dispute,

                                   7   however, Plaintiff’s assertion that UBH had a “record-setting” second quarter 2020 net income of

                                   8   close to 7 billion dollars, partially as a result of ‘savings from surgeries, hospital stays and doctor

                                   9   visits canceled amid the coronavirus pandemic.’” See Opposition at 17 (quoting Anna Wilde

                                  10   Mathews and Dave Sebastian, UnitedHealth’s Profits Surge Amid Health-Care Cancellations,

                                  11   Wall St. J. (last updated July 15, 2020, 12:16 PM EST), https://www.wsj.com/articles/

                                  12   unitedhealth-groups-second-quarter-profit-rose-11594809964). Nor does it contend the money it
Northern District of California
 United States District Court




                                  13   will be required to spend on reprocessing will threaten to drive it out of business. The Court

                                  14   concludes that even if the administrative cost of reprocessing cannot be recouped, in the context of

                                  15   UBH’s overall financial picture this cost does not constitute irreparable injury. See Al Otro Lado

                                  16   v. Wolf, 952 F.3d 999, 1008 (9th Cir. 2020) (“Mere injuries, however substantial, in terms of

                                  17   money, time and energy necessarily expended . . . are not enough.”) (citing Sampson v. Murray,

                                  18   415 U.S. 61, 90, (1974) (quoting Virginia Petroleum Jobbers Ass’n v. Fed. Power Comm’n, 259

                                  19   F.2d 921, 925 (D.C. Cir. 1958))).2

                                  20                3. Injury to the Parties
                                  21          Even assuming has UBH satisfied the irreparable injury requirement, the Court concludes

                                  22

                                  23   2
                                         The Court rejects UBH’s assertion that the benefits it may be required to pay to class members as
                                  24   a result of reprocessing will cause it to suffer irreparable injury because class members may not
                                       repay those benefits if UBH prevails on appeal. The Court is confident that the parties, with the
                                  25   help of the Special Master, if necessary, can work together to implement procedures that will
                                       protect UBH from that result. The Court also is not persuaded by Dr. Triana’s assertions, in his
                                  26   declaration, about the financial strain that reprocessing is likely to place on UBH and the difficulty
                                       UBH is likely to experience in hiring and training additional staff to conduct the reprocessing. As
                                  27   the Court has previously found that Dr. Triana offered less-than-credible testimony about the role
                                       that financial considerations played in influencing the development of UBH’s Guidelines, it does
                                  28   not place great weight on his opinions related to the administrative and financial burden that will
                                       result from requiring it to carry out the reprocessing remedy.
                                                                                            5
                                          Case 3:14-cv-02346-JCS Document 517 Filed 12/28/20 Page 6 of 7




                                   1   that a stay would be inappropriate because of the substantial harm that at least some class

                                   2   members would likely experience as a result of the delay caused by a stay. Contrary to UBH’s

                                   3   argument in the Motion that the payment of wrongfully denied claims is a purely retrospective

                                   4   remedy involving reimbursement for monetary losses, the Court found in its Remedies Order that

                                   5   “the potential benefits of reprocessing to class members is not limited to monetary reimbursement

                                   6   for treatment that class members had to pay for themselves.” Remedies Order at 45. Rather,

                                   7   reprocessing will allow class members who are found to have been entitled to benefits to “correct

                                   8   the ‘record’ so that they can, if appropriate, pursue other remedies.” Id. Even more importantly,

                                   9   “[a] proper adjudication as to past requests for services will . . . benefit some class members who

                                  10   did not obtain the treatment for which they requested coverage because UBH takes into account

                                  11   past treatment and coverage decisions in making further coverage determinations[.]” Id. As the

                                  12   denial of treatment for mental health or substance abuse disorder can have life-or-death
Northern District of California
 United States District Court




                                  13   consequences that cannot be redressed by remedies such as the award of prejudgment interest, the

                                  14   potential harm to these class members strongly outweighs any injury that UBH will experience as

                                  15   a result of a denial of its stay request.

                                  16                 4. Public Interest
                                  17           While both parties contend the public interest favors their position, the Court concludes

                                  18   that this factor does not point strongly in favor of either party. UBH argues that it will have to

                                  19   divert resources from other important tasks related to fighting COVID-19 if it is required to go

                                  20   forward with reprocessing, but it does not back that assertion up with evidence that reprocessing

                                  21   will impose the sort of financial strain that would lead to that result. Likewise, its suggestion that

                                  22   self-funded employer benefit plans might raise their premiums or cut back on coverage if required

                                  23   to reimburse class members for wrongfully denied benefits is entirely speculative. On the flip side,

                                  24   Plaintiffs point to significant interest in this case on the part of the media, legislatures and

                                  25   regulators to show that a delay will not be in the public interest, but they have not offered a

                                  26   persuasive explanation of why the relief requested here will significantly impair any associated

                                  27   public interest.

                                  28
                                                                                           6
                                         Case 3:14-cv-02346-JCS Document 517 Filed 12/28/20 Page 7 of 7




                                   1   IV.   CONCLUSION

                                   2         For the reasons stated above, the Motion Is DENIED.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: December 28, 2020

                                   6                                               ______________________________________
                                                                                   JOSEPH C. SPERO
                                   7                                               Chief Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    7
